         Case 1:20-cv-00856-NONE-SAB Document 20 Filed 09/11/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7
                        UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9

10   DAVID MCDANIEL,                                   Case No. 1:20-cv-00856-NONE-SAB

11                 Plaintiff,                          ORDER GRANTING PLAINTIFF’S
                                                       UNOPPOSED MOTION FOR LEAVE TO
12          v.                                         AMEND AND VACATING OCTOBER 7,
                                                       2020 HEARING
13   RALPH DIAZ, et al.,
                                                       (ECF No. 15)
14                 Defendants.

15

16         Plaintiff filed this action on June 22, 2020, against Defendants Ralph Diaz, Jeff Dirske,

17 the California Department of Correction and Rehabilitation, and the Stanislaus County Sheriff’s

18 Department (“Defendants”).      (ECF No. 1.)     On August 21, 2020, Defendant Jeff Dirske

19 (“Dirske”) filed a motion to dismiss, set for hearing before the undersigned on September 30,
20 2020. (ECF No. 10.) On August 24, 2020, the Court continued the scheduling conference in this

21 matter until January 12, 2021. (ECF No. 11.) On August 25, 2020, pursuant to the parties’

22 stipulation, the Court extended the time for Defendant Ralph Diaz to file a responsive pleading

23 until September 28, 2020. (ECF No. 13.)

24         On September 4, 2020, Plaintiff filed a motion to amend the complaint with a hearing on

25 the motion set before the undersigned for October 7, 2020. (ECF No. 15.) On September 4,

26 2020, Plaintiff also filed an ex parte motion for an extension of time to respond to Defendant
27 Dirske’s motion to dismiss. (ECF No. 16.) Plaintiff’s ex parte motion requests an extension of

28 time because Plaintiff’s opposition to Defendant Dirske’s motion to dismiss is currently due on


                                                   1
          Case 1:20-cv-00856-NONE-SAB Document 20 Filed 09/11/20 Page 2 of 3


 1 September 16, 2020, and the filing of an amended complaint would render Defendant Dirske’s

 2 motion to dismiss moot. (Id.)

 3          Neither Plaintiff’s motion to amend nor ex parte motion clearly indicated whether

 4 Defendant opposed the filing of an amended complaint. However, as stated in the Court’s

 5 previous order dated September 9, 2020 (ECF No. 17), given the current posture of the case, it

 6 appears Plaintiff could have filed an amended complaint as a matter of course and without leave

 7 of court. See Fed. R. Civ. P. 15(a)(1)(B). However, given the Court only had a pending motion

 8 for leave to amend before it, the Court ordered Defendants to file a statement of non-opposition

 9 or statement of intent to oppose Plaintiff’s motion for leave to amend. (ECF No. 17.) On

10 September 10, 2020, Defendant Dirske, and Defendant Ralph Diaz filed statements of non-

11 opposition. (ECF Nos. 18, 19.)

12          As acknowledged in Defendant Ralph Diaz’s statement of non-opposition, it appears the

13 Court is correct that Plaintiff has until September 11, 2020, to file an amended complaint as a

14 matter of course based on the date of the filing of the motion to dismiss, and no leave of court is

15 necessary. (ECF No. 18.) Given the September 11, 2020 deadline is today, to the extent

16 necessary and to avoid unnecessary further filings if Plaintiff does not file an amended complaint

17 as a matter of course by September 11, 2020, the Court grants leave to file an amended

18 complaint within three (3) days of entry of this order. Fed. R. Civ. P. 15(a)(2) (“In all other

19 cases, a party may amend its pleading only with the opposing party’s written consent or the
20 court’s leave. The court should freely give leave when justice so requires.”).

21          As an additional consideration to avoid unnecessary court orders, upon the filing of the

22 amended complaint, Defendant Dirske is encouraged to consider withdrawing the pending

23 motion to dismiss as moot, and then if withdrawn, Plaintiff should consider withdrawing the ex

24 parte application for an extension of time to file an opposition to the motion to dismiss. See

25 Lennar Mare Island, LLC v. Steadfast Ins. Co., No. 216CV00291KJMKJN, 2016 WL 9244210,

26 at *1 (E.D. Cal. Apr. 26, 2016) (denying motion to dismiss as moot after an amended complaint
27 was filed as a matter of course within 21 days after the filing of the motion to dismiss, because

28 an amended complaint supersedes the original complaint).


                                                    2
         Case 1:20-cv-00856-NONE-SAB Document 20 Filed 09/11/20 Page 3 of 3


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      Plaintiff’s motion for leave to amend (ECF No. 15) is GRANTED;

 3          2.      The hearing set for October 7, 2020, in Courtroom 9, is VACATED; and

 4          3.      Plaintiff shall file an amended complaint within three (3) days of entry of this

 5                  order.

 6
     IT IS SO ORDERED.
 7

 8 Dated:        September 11, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    3
